Filed 12/10/13 P. v. Thompson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C073945

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12731)

         v.

SHANNON MICHELE THOMPSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Shannon Michele Thompson has asked this court
to review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         On November 14, 2012, defendant threatened to burn a house down. Shortly
thereafter, the house was on fire.




                                                             1
       Defendant was charged with arson. (Pen. Code, § 451, subd. (b).) When defense
counsel expressed a doubt concerning defendant’s competence, the trial court suspended
criminal proceedings and appointed an expert to examine her. The court later found
defendant mentally competent to stand trial and reinstated criminal proceedings.
       Defendant waived her right to preliminary hearing and entered a no contest plea to
the charged arson in exchange for a sentencing lid of the low term of three years. The
trial court denied probation and sentenced her to state prison for three years. Defendant
appeals.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days has elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                        DUARTE                 , J.



We concur:



      HULL                  , Acting P. J.



      HOCH                  , J.


                                              2